Title: To John Adams from the Marquis de Lafayette, 30 May 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


          
            
              My dear friend
              Paris May the 30th [1787]
            
            our Assembly is Ended; and altho’ the late depredations, and Confusion in the finances Make it Necessary to Encrease the Burthen of the People, Yet Have we Reasons to Rejoice at the More Equal Repartition of taxes, and the Barriers that Have Been placed Against future dilapidations— the Provincial Assemblies above all are a great thing—and you will see we Have obtained Many other points.
            inclosed are the Speeches that were Made at the last General Assembly— the interesting one is that of the ArchBishop of toulouse

as it Contains the king’s Answer to the demands of the Bureaux.— I am much pleased with the choice that Has Been made of the ArchBishop—to an UpRight Mind, and an Amiable temper He joins the Greatest Abilities
            at the last Meeting of the Bureau of which I was a Member I Made two Motions, the one in favour of the protestants, the other for an Examination of the Criminal laws— Both were Carried Almost Unanimously, Which pleased me the most as, Betwen us, they Had not so well Succeeded in an other Bureau— inclosed I Send You the Petition of the Bureau which was presented to the king By His borther and Graciously Received— I Beg You will keep Not the Measure that is public and ought to be so, But the Resolve itself to Yourself, as I don’t wish to Spread Copies of it Untill it is printed
            My Best Respects to Mr̃s Adams Mr̃s Smith, and While you Remember me to the family and all friends Be pleased to Receive the Affectionate Respects of / Your Sincere friend
            
              lafayette
            
          
          
            A Circumstance worth Being Remarked is that My Motion in favour of the protestants was Most liberally Supported By the Bishop of langros
          
        